



Exhibit 10.15




THE E. W. SCRIPPS COMPANY
RESTRICTED SHARE UNIT AGREEMENT
(Non-Employee Directors)


Summary of Restricted Share Unit Grant


The E. W. Scripps Company, an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of The E. W. Scripps Company
2010 Long-Term Incentive Plan, as amended and restated as of February 24, 2015
(the “Plan”) and this Restricted Share Unit Agreement (the “Agreement”), the
following number of Restricted Share Units, on the Date of Grant set forth
below:


Name of Grantee:            _____________________________


Number of Restricted Share Units:     _____________________________


Date of Grant:                _____________________________


Terms of Agreement


1.Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of share units
(the “Restricted Share Units”) set forth above. Each Restricted Share Unit shall
represent the right to receive one Class A Common Share of the Company (“Share”)
and shall at all times be equal in value to one Share. The Restricted Share
Units shall be credited in a book entry account established for the Grantee
until payment in accordance with Section 3 hereof.


2.Forfeiture of Restricted Share Units. The forfeiture provisions of Section 21
of the Plan relating to Detrimental Activity shall apply to the Restricted Share
Units and any amount paid hereunder. This Section 2 shall survive and continue
in full force in accordance with its terms notwithstanding any termination of
the Grantee’s service or the payment of the Restricted Share Units as provided
herein.


3.Payment.


(a)Except as may be otherwise provided in Section 3(b), the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the Restricted Share Units within thirty (30) days following
the earlier of (i) the Grantee’s “separation from service” within the meaning of
Section 409A of the Code; (ii) the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code; or (iii) the first anniversary of the Date of Grant.


(b)If the Restricted Share Units become payable as a result of Section 3(a)(i),
and the Grantee is a “specified employee” at that time within the meaning of
Section 409A of the Code (as determined pursuant to the Company’s policy for
identifying specified employees), then to the extent required to comply with
Section 409A of the Code, the Shares shall instead be delivered to





--------------------------------------------------------------------------------





the Grantee within thirty (30) days after the first business day that is more
than six months after the date of his or her separation from service (or, if the
Grantee dies during such six-month period, within ninety (90) days after the
Grantee’s death).


(c)The Company’s obligations with respect to the Restricted Share Units shall be
satisfied in full upon the delivery of the Shares underlying the Restricted
Share Units.


4.Transferability. The Restricted Share Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.


5.Dividend, Voting and Other Rights. The Grantee shall not possess any incidents
of ownership (including, without limitation, dividend and voting rights) in the
Shares underlying the Restricted Share Units until such Shares have been
delivered to the Grantee in accordance with Section 3 hereof. The obligations of
the Company under this Agreement will be merely that of an unfunded and
unsecured promise of the Company to deliver Shares in the future, and the rights
of the Grantee will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company under this Agreement.


6.Payment of Dividend Equivalents. From and after the Date of Grant and until
the earlier of (a) the time when the Restricted Share Units are paid in
accordance with Section 3 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 2
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of Restricted Share Units credited to the Grantee
as of such date (the “Dividend Equivalent”). The Dividend Equivalent shall be
paid to the Grantee at the same time that the related dividend is paid to the
holders of Shares.


7.No Right to Reelection. Nothing contained in this Agreement shall confer upon
the Grantee any right to be nominated for reelection by the Company’s
shareholders, or any right to remain a member of the Board of Directors of the
Company for any period of time, or at any particular rate of compensation.


8.Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 16 of
the Plan.


9.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws and listing requirements with
respect to the Restricted Share Units; provided, however, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.


10.Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect





--------------------------------------------------------------------------------





the rights of the Grantee under this Agreement without the Grantee’s consent
unless the Committee determines, in good faith, that such amendment is required
for the Agreement to either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code, or as otherwise may be provided in
the Plan.


11.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


12.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 21 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Share Units.


13.Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.


14.Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.


15.Use of Grantee’s Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within the Grantee’s country or elsewhere, including
the United States of America. The Grantee consents to the processing of
information relating to the Grantee and the Grantee’s participation in the Plan
in any one or more of the ways referred to above.


16.Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and





--------------------------------------------------------------------------------





agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.


THE E. W. SCRIPPS COMPANY






By:
Adam P. Symson
President and Chief Executive Officer




By signing below, you acknowledge that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) either have been received by you or are available for
viewing at www.benefits.ml.com, and you consent to receiving this Prospectus
Information electronically, or, in the alternative, agree to contact Julie L.
McGehee - Vice President, Benefits and Compensation and Corporate Secretary, The
E. W. Scripps Company, 312 Walnut Street, Suite 2800, Cincinnati, OH 45202;
513-898-4075 (telephone); 513-977-3720 (facsimile), to request a paper copy of
the Prospectus Information at no charge. You also represent that you are
familiar with the terms and provisions of the Prospectus Information and hereby
accept the award on the terms and conditions set forth herein and in the Plan.
Specifically:


•
You acknowledge that you have read the forfeiture provisions of Section 21 of
the Plan (the “Restrictive Covenants”).



•
You understand that as a condition to receiving the award set forth in this
Agreement that you must agree to be bound by and comply with the terms and
conditions of the Restrictive Covenants.



•
You agree to notify the Company in writing if you have, or reasonably should
have, any questions regarding the applicability of the Restrictive Covenants.



The terms and conditions of the Plan and this Agreement constitute a legal
contract that will bind both you and the Company as soon as you accept the
award.





Grantee                    


Date:    
                        
                    













